Citation Nr: 1729918	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-41 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 

2. Entitlement to service connection for depression, to include as secondary to prostate cancer. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU)

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

This appeal to the Board of Veterans' Appeal arises from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A Travel Board hearing was scheduled in this matter, but was canceled by the Veteran.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression disorder is secondary to his service-connected prostate cancer. 

CONCLUSION OF LAW

The criteria for service connection for depression, as secondary to service-connected prostate cancer, have been met. 38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the Board is granting the full benefits sought on appeal as to the claimed depression disorder, the claim is substantiated and there are no further VCAA duties or duties to explain compliance with the VCAA. Wensch v. Principi, 15 Vet. App 362, 367-368 (2001). 

II. Service Connection for Depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (2016). Service connection requires competent evidence showing the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran contends that his depression results from his service-connected prostate cancer. The record contains a June 2012 VA mental disorder examination, which, following formal evaluation, confirms the Veteran's diagnosis of depressive disorder. The VA examiner opined that the Veteran's "depression seems to result from his relationship distress and that he was not able to continue in his occupation as a result of his medical problems." 

In addition, the Veteran submitted additional treatment records dated February 2007 from R.M, MSW that stated that the Veteran has suffered a number of serious changes in his health and that it will take time for him to work his way through the grief associated with the loss of his physical functioning. 

The Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's depression was caused or aggravated by the Veteran's service-connected prostate cancer. It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for depression, to include as secondary to prostate cancer have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for depression, to include as secondary to prostate cancer is granted. 


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Erectile Dysfunction 

The Veteran contends that his erectile dysfunction results from his service-connected prostate cancer.  The record contains a May 2012 VA examination, which, following formal evaluation, confirms the Veteran's diagnosis of erectile dysfunction. The VA examiner opined that the Veteran's erectile dysfunction was as likely as not attributable to his prostate cancer. Id.  The record also contains an addendum opinion from the same examiner dated January 2016 that stated that the Veteran's erectile dysfunction was not aggravated by his service connected prostate cancer. Therefore, as the May 2012 VA examination is internally inconsistent, on remand, a new examination should be obtained. 

As such, a new VA examination-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

TDIU

The development requested in connection with the foregoing claim and the implementation of the depression rating could have bearing on whether an award of TDIU is proper. Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claim. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine if any erectile dysfunction is secondary to his prostate cancer. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is proximately due to, or the result of, his prostate cancer. 

The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's erectile dysfunction has been aggravated (made permanently worse beyond the natural progression of the disease) by prostate cancer. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 


3.  Then, after ensuring any other necessary development has been completed and after the depression claim has been assigned a rating and an effective date, readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


